— Order unanimously affirmed, without costs. Memorandum: Although we affirm the order of Family Court, we point out that the right exists to make applications based upon changed circumstances to modify custodial provisions of a judgment or order. Domestic Relations Law § 240 (1) provides that the court must "give such direction * * * for the custody, care and maintenance of any child of the parties, as, in the court’s discretion, justice requires, having regard to the circumstances of the case and of the respective parties and to the best interests of the child” and "[u]pon the application of either parent * * * after such notice to the other party * * * given in such manner as the court shall direct, the court may annul or modify any such direction”. An award of custody once made shall not be changed unless a material change in circumstances is shown. (Appeal from order of Cayuga County Family Court, Corning, J. — custody.) Present — Callahan, J. P., Doerr, Denman, Balio and Schnepp, JJ.